Citation Nr: 1416525	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); major depressive disorder; mood disorder, not otherwise specified (NOS); and bipolar disorder.

2.  Entitlement to service connection for congestive heart failure.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 through July 1988, with service from June 1984 through July 1988 resulting in a discharge under other than honorable conditions, as determined in a May 1989 VA Administrative Decision.  Hence, the Veteran is entitled to VA benefits arising only out of her service from May 11, 1978 through June 11, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A timely appeal of that decision was perfected.  Subsequently, original jurisdiction of this matter was transferred to the RO in Waco, Texas.

This matter was previously remanded by the Board in June 2009, September 2010, and February 2013.  In the most recent February 2013 remand, the Board directed that VA undertake additional claims development, to include:  obtaining the Veteran's social security records; obtaining additional records for VA treatment received by the Veteran since November 2010; and, after the aforementioned development was completed, readjudicating the issues on appeal.  The Board is satisfied that the directed development action has been performed and is prepared to proceed with its de novo consideration of the issues on appeal.

The Veteran's claim for service connection for an acquired psychiatric disorder was initially claimed by the Veteran as service connection for PTSD.  As noted by the Board in its previous remands, the evidence in this case indicates various psychiatric diagnoses other than PTSD that are pertinent to the Veteran's claim.  Accordingly, the Board has expanded the Veteran's claim to include these other diagnoses and has recharacterized the issue as styled on the title page in order to reflect the same.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); major depressive disorder; mood disorder, not otherwise specified (NOS); and bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's congestive heart failure was not incurred during service or manifest within one year from the end of her creditable period of service; nor has it been shown to be related in any other way to the Veteran's active duty service.

2.  The Veteran has arthritis of the hands, shoulders, cervical spine, lumbosacral spine, hips, and right knee; however, these conditions were not incurred during service or manifest within one year from the end of her creditable period of service, and, has not been shown to be related in any other way to the Veteran's active duty service.

3.  The Veteran's bilateral carpal tunnel syndrome was not incurred during service or manifest within one year from the end of her creditable period of service; nor has it been shown to be related in any other way to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for congestive heart failure have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, pre-rating June 2006 and January 2007 letters notified the Veteran of the information and evidence needed to substantiate her claims for service connection for congestive heart failure, arthritis, and carpal tunnel syndrome.  Consistent with Dingess, these letters also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, her claims were adjudicated in the Cleveland RO's April 2007 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, service personnel records, claims submissions, lay statements, VA treatment records, identified and relevant private treatment records, and social security records have been associated with the record.  During the course of this appeal, the Veteran was afforded VA examinations of her claimed disabilities in September 2009.  In relation to the examination of her claimed carpal tunnel syndrome, addendum opinions were also obtained from the VA examiner in January 2011 and February 2012.  These examinations and addendum opinions, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed congestive heart failure, arthritis, and carpal tunnel syndrome.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Claims for Service Connection

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases, which include arthritis, cardiovascular-renal diseases such as congestive heart failure, and organic diseases of the nervous system such as carpal tunnel syndrome, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Congestive Heart Failure

In her April 2006 claim, the Veteran alleged generally that she is entitled to service connection for congestive heart failure.  In an August 2006 statement and her July 2007 Notice of Disagreement, she alleged further that she was treated for this condition during her period of active duty service.  In that regard, she alleges in an April 2010 statement that she was told during service that she was "borderline" for a heart disorder.  In her NOD, she reported symptoms which included weight gain; swelling in her feet, ankles, and abdomen; shortness of breath after activity or laying down for a while; irregular or rapid pulse; coughing; palpitations; and undescribed problems with her legs, all of which she attributed to her claimed congestive heart failure.

Statements were received from the Veteran's friend, D.D. in January 2010 and her service "buddy" T.M. in February 2010.  Notably, neither statement attests to the Veteran's reported heart problems during service.  

Despite her current contentions, the Veteran's service treatment records are silent for any subjective complaints or objective findings or diagnoses related to a heart condition.  A March 1988 service treatment record references complaints of substernal left anterior chest pain with associated body aches and cough; however, these symptoms were diagnosed as a viral syndrome which apparently resolved.  The remaining service treatment records do not make mention of any reported or observed chest pains or other typical cardiac symptoms.  The claims file also contains voluminous service personnel records; nonetheless, careful review of these records also does not reveal any evidence pertaining to an in-service heart condition.

Post-service treatment records do not reflect any complaints or findings of a cardiovascular nature until October 2002, at which time, the Veteran reported having nighttime cough and dyspnea after walking briskly for a quarter of a mile.  The record reflects that VA medical staff suspected the new onset of congestive heart failure.  Indeed, chest x-rays performed in November 2002 revealed cardiomegaly consistent with congestive heart failure.  A December 2002 echocardiogram was significant for severely depressed left ventricle function, depressed right ventricular function, and moderate pulmonary hypertension.

Subsequent VA treatment records show that the Veteran was followed for ongoing congestive heart failure.  In March 2003, the Veteran continued to report shortness of breath after exertion, and again, stated that this symptom began one year before.    Notably, the VA treatment records also reflect that the Veteran had a history of smoking half a pack of cigarettes per day.  In April 2003, the Veteran underwent a cardiac catheterization that was negative for ischemic cardiomyopathy or other significant coronary artery disease.  Despite the same, a repeat echocardiogram performed in January 2004 revealed severely depressed ejection fraction that continued to be diagnosed as congestive heart failure.  Subsequent VA treatment records through September 2009 show that repeated cardiac examinations were grossly normal; still, these records continue to reflect the ongoing diagnosis of congestive heart failure.

During a September 2009 VA examination, the Veteran acknowledged that she was never actively treated for heart problems during service, but indicated that she had one abnormal echocardiogram during service.  Upon review of the claims file, and consistent with the Board's own review of the service department records, the examiner noted that there is no evidence in the service treatment records that the Veteran had any complaints consistent with congestive heart failure.  Also consistent with the Board's review, the examiner noted further that the post-service treatment records show that the Veteran was first diagnosed with congestive heart failure in 2002 and that chest x-rays performed prior to that time were normal.

Cardiovascular and pulmonary examinations performed at that time were grossly normal.  X-rays of the chest revealed that the left ventricular chamber was moderately enlarged.  Based upon the noted history, complaints, and findings, the examiner diagnosed compensated congestive heart failure.  He opined further that the Veteran's heart failure is not related to her active duty service from May 1978 through July 1988.  In support of this conclusion, the examiner cited the foregoing medical history; apparently concluding that this history is not consistent with congestive heart failure incurred during or related to the Veteran's credited period of active duty service.

Subsequent VA treatment records dated through March 2013 show that the Veteran was followed for congestive heart failure.  These records, however, do not express any opinions as to the cause or origin of the Veteran's claimed heart condition.  Pursuant to the Board's most recent remand, VA also obtained the Veteran's social security records.  Although the Veteran alleged in her application for social security benefits that she was unable to work due in part to her congestive heart failure, social security disability benefits were apparently awarded on the basis that other conditions were causing her disability.  Certainly, the social security records do not contain any opinions stating that her congestive heart failure is related in any way to her active duty service.

In view of the evidence, the Board finds that the Veteran's congestive heart failure was not incurred during service, within one year of her period of service ending on June 11, 1984, or due in any other way to that period of active duty service.  As noted above, the service treatment records simply do not reflect any subjective complaints or positive findings that would be consistent with the onset of a heart condition during service.  Similarly, the post-service treatment records also do not reflect any such complaints or findings in the one year period since June 11, 1984.  Indeed, the evidence shows that the Veteran's congestive heart failure was diagnosed in October 2002, and, that associated symptoms were not present until approximately that time.

Certainly, the Board may expect that any subjective complaints, objective findings of abnormalities, or treatment related to a heart condition would be memorialized in the service treatment records and post-service treatment records.  Moreover, there is no indication in the record that the assembled treatment records are incomplete. Also, and as noted above, the Veteran admitted during her VA examination that she did not receive active treatment for a heart condition during service.  Indeed, she has reported during VA treatment that her heart-related symptoms began sometime during 2002.  Given the absence of any noted complaints or treatment pertaining to a heart condition before 2002 and the Veteran's own admission during treatment that she did not have a history heart-related symptoms condition prior to then, there is simply no basis in the record for determining that the Veteran had a heart condition at any time prior to October 2002.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To the extent that the Veteran has asserted that she was told during service that she had abnormal cardiac findings, the Board has placed greater weight on the actual findings contained in her service treatment records that do not document any abnormal cardiac condition.  

To the extent that the Veteran asserts her current heart failure is due to service, in addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran would be competent to provide probative statements as to the onset and duration of symptoms relating to heart disease and her memory as to what was told to her during service.  Nonetheless, in the absence of any medical training or experience, the Veteran is not competent to render an opinion as to the complex question of whether her congestive heart failure, first diagnosed many years after her separation from service, is related in any way to her active duty service.  In that regard, the Board points out that congestive heart failure is susceptible to a myriad of causes which are not necessarily related to her active duty service, including a long history of cigarette smoking.  In view of the same, the Board concludes that the Veteran is not competent to render a probative opinion as to an etiological relationship between the Veteran's congestive heart failure and her active duty service.  See Woehlaert v. Nicholson, 21 Vet. App. at 462 (2007) (concerning rheumatic fever).

Further, to the extent that the Veteran has suggested that she was informed of abnormal cardiac findings during service, such assertions carry significant credibility concerns.  Such concerns arise from the absence of any supporting medical evidence documenting any complaints, treatment, or subjective findings during her credited active duty service and in the period from her separation from service and the initial diagnosis of congestive heart failure in October 2002.  Also, the Veteran's assertions in that are contradicted by inconsistent statements made by her during VA treatment; namely, that she began experiencing heart-related symptoms sometime during 2002.  Further, the Veteran's assertions are rebutted by the VA examiner's contrary September 2009 findings and opinions.  Under the circumstances, the Board finds that the Veteran's lay assertions carry grave concerns as to their competency and credibility, and for those reasons, the Board is inclined to assign very little probative weight to the Veteran's assertions.

In contrast, the negative September 2009 opinion given by the VA examiner is based upon reported symptoms and objective findings from the examination.  Further, this opinion is supported by stated rationale that is based upon a complete and accurate understanding of the Veteran's medical history that is consistent with the facts shown in the record.  For these reasons, the Board assigns the greatest probative weight to the VA examiner's September 2009 opinion.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for congestive heart failure.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Arthritis

In her claims submissions, the Veteran alleges generally that she is entitled to service connection for unspecified arthritis.  She does not narrow the focus of her claim upon any specific joint or body part.  In her August 2006 statement and July 2007 NOD, she alleges that she was treated for arthritis during her active duty service.

A January 2010 statement provided by the Veteran's friend, D.D., expresses that the Veteran did complain of swelling and inflammation in her extremities and that the Veteran was provided a medical waiver from wearing military issued footwear.  A February 2010 "buddy" statement from T.M. expresses the same and adds that the Veteran's hands were also swollen during service.

However, the Veteran's service treatment records do not reflect any objective findings or diagnoses consistent with arthritis in any of the Veteran's joints.  During treatment in July 1988, the Veteran reported bilateral knee pain which was apparently increased while wearing boots.  An examination of the left knee indicated some laxity in the lateral collateral ligament; however, arthritis was not diagnosed.  Rather, the Veteran was diagnosed with hamstring tendonitis which apparently resolved, as the subsequent service treatment records show that the Veteran did not return for further follow-up or treatment of her knee complaints.  As noted, voluminous service personnel records are available in the claims file.  These records, however, do not reference any complaints of joint pain or findings pertinent to arthritis.

Post-service treatment records show that the Veteran was first diagnosed with arthritis during VA treatment in January 2002, at which time, she was diagnosed with early degenerative joint disease of the left thumb, manifested by swelling, pain, and stiffness.

Subsequent VA treatment records through September 2009 reflect that the Veteran was also diagnosed with degenerative joint disease of varying stages in various other joints.  In August 2003, the Veteran reported that she had been having right knee and leg pain since a July 2003 motor vehicle accident.  X-rays performed at that time showed minimal osteophytic spur inferior patella that were consistent with osteoarthritis of the right knee.  Cervical spine x-rays performed in September 2003 showed the presence of mild anterior displacement at C3-4 that was interpreted as being probable degeneration.  These findings were reconfirmed in a March 2008 cervical spine CT scan.  MRIs of the hands performed in June 2005 showed degenerative changes at the right first carpometacarpal and right second metacarpophalangeal joints, as well as extensive osteoarthritic changes at the first carpometacarpal joint of the left hand.  VA treatment in December 2006 of the Veteran's back revealed multijoint arthritis with back pain, characterized as disc degeneration.  X-rays performed in September and November of 2007 showed degeneration in both hips.  X-rays of the left shoulder and right wrist performed in September 2008 and April 2009 respectively also showed osteoporosis and degeneration.  Despite these findings, the VA treatment records do not offer any opinions as to the cause or origin of any of the degenerative conditions found on examination.

During a September 2009 VA examination of the spine, hands, and joints, the Veteran alleged that her arthritis began approximately 20 years ago and affected her shoulders, neck, low back, knees, ankles, and fingers.  She reported symptoms of pain and stiffness in these areas and stated that she took pain medications once a month.  Functionally, she reported that she was unable to mow the lawn due to pain in her arms and hands, unable to hammer nails, unable to paint, and had disturbed sleep due to her arthritis symptoms.

A physical inspection of the spine revealed normal symmetry, curvature, and other appearance.  Examination of the muscles was normal and did not indicate the presence of any spasm.  A neurological examination revealed normal muscle strength and reflexes in all extremities.  Sensation was normal in the lower extremities.  Sensation was decreased in the upper extremities, over the thumbs and fingers of both hands.  Demonstrated thoracolumbar and cervical spine motion was full.  Cervical spine x-rays revealed loss of lordosis, hypertrophic spurring with moderately advanced spondylosis throughout, and multilevel disc space narrowing.  Thoracolumbar spine x-rays showed grade I spondylolisthesis, narrowed intervertebral disc spaces, mild marginal hypertrophic spurring, anterior wedging at T12-L1, and mild sclerotic generative joint disease at the bilateral S1 joint.

The examiner diagnosed cervical spine and lumbosacral spine degenerative disease, but opined that neither condition was causally related to her active duty service from May 1978 through July 1988.  As rationale, the examiner noted that the record does not indicate any complaints of joint or arthritic pain during service.  Moreover, the examiner noted, the Veteran was not diagnosed with arthritis at any time during her active duty service.  The examiner also noted that no findings of arthritis are located in the record until many years after the Veteran's period of creditable service had ended; although, she notes erroneously that the first findings of arthritis in the record occurred during treatment in November 2006.  

Examination of the knees and ankles revealed pain but no other objective findings.  Examination of the shoulders revealed painful and diminished internal rotation.  X-rays of the shoulder indicated the presence of degenerative joint disease in both shoulders.  X-rays of the right knee revealed minimal spurring over the posterior inferior patella but was otherwise normal.  X-rays of the left knee were grossly normal.  X-rays of the hands and wrists showed arthritic changes in both wrists and in the fingers of both hands.  Based upon the above findings, the examiner diagnosed osteoarthritis of the shoulders and hands, and minimal degenerative changes of the right knee.  The examiner determined that there was no arthritis in the Veteran's left knee and both ankles.  Using similar rationale as that stated in relation to the Veteran's cervical and lumbosacral spine, the examiner opined that the Veteran's arthritis in the shoulders, hands, and right knee are not causally related to her period of active duty service from May 1978 through July 1988.

Overall, the evidence shows that the Veteran has current arthritis in many of her joints, including her hands, shoulders, cervical spine, lumbosacral spine, hips, and right knee.  However, the evidence does not show that arthritis in any of these joints is related to the Veteran's active duty service.  Similarly, the evidence also does not show that the arthritis in these joints occurred or was manifested in any way during the one year period following her period of service ending on June 11, 1984.  As noted above, the service treatment records simply do not reflect any subjective complaints or positive findings that would be consistent with the onset of arthritis in any of the Veteran's joints during service.  Similarly, the post-service treatment records also do not reflect any such complaints or findings until January 2002, approximately 18 years after the Veteran's period of creditable service ended.

Again, it is reasonable to expect that subjective complaints, objective findings of joint degeneration, or treatment related to arthritis would be noted in the service treatment records and post-service treatment records.  Moreover, there is no indication in the record that the assembled treatment records are incomplete.  In view of the absence of any noted complaints or treatment pertaining to an arthritic condition prior to the January 2002 diagnosis of left thumb osteoarthritis, there is simply no basis in the record for determining that the Veteran had arthritis-related complaints or arthritis at any time before January 2002, other than the Veteran's contentions that she experienced joint pain during treatment.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Under similar analysis to that made above in relation to the Veteran's claimed congestive heart failure, the Board finds that the Veteran's assertions that she had arthritis-related pain during service are entitled to little probative weight.  Initially, to the extent that the Veteran has alleged that she had and was treated for arthritis-related pain during service, such contentions are not credible.  As noted above, and contrary to the Veteran's assertions, the service treatment records do not document any such complaints, findings, diagnoses, or treatment; and indeed, there is no evidence in the record that the Veteran had arthritis until January 2002, at which time, an examination revealed early degeneration of the left thumb.  To the extent that the Veteran has alleged that her right knee complaints began during service, she contradicts herself during VA treatment in August 2003, at which time, she reported that she began having right knee pain after a motor vehicle accident during the previous month.  Moreover, the Veteran's assertions are contradicted by the contrary findings and opinions expressed in the VA examiner's September 2009 opinion.  Due to these inconsistencies, the Board concludes that the Veteran's assertions as to pain during service are simply not credible.

As noted above, the Veteran's claim is also supported by statements provided in January and February 2010 by D.D. and T.M.  Nonetheless, the Board finds that D.D.'s January 2010 statement carries little probative weight given D.D.'s admission that he had no knowledge of the Veteran having complications of her body.  To the extent that T.M. asserts in his February 2010 statement merely that the Veteran had swelling in her feet during service, this statement does not assist the Veteran's claim given the absence of any arthritis in the Veteran's feet.  Indeed, T.M. does not offer any statements concerning any reported pain in any of the Veteran's other joints.

Even if the Board were inclined to find that the Veteran's assertions that she had musculoskeletal pain and treatment during service are credible, the Board finds again that the Veteran is not competent to diagnose such complaints as arthritis.  Similar to congestive heart failure, joint pains are susceptible to various medical explanations and diagnoses; and indeed, the question of diagnosing arthritis during service is complicated further by the fact that there is no indication of any diagnosis of any reported joint pains in the service treatment records.  In view of the same, the Board concludes that the Veteran is not competent to render a probative opinion as to the cause or origin of her claimed in-service joint pains.  Under similar analysis, the Board does not find the January and February 2010 statements from D.D. and T.M. probative for purposes of establishing an arthritis diagnosis.  See Woehlaert, 21 Vet. App. at 462.

As noted above, the VA examiner's negative September 2009 opinion is supported by rationale that is based upon reported symptoms, objective findings from the examination, and an essentially accurate understanding of the Veteran's medical history.  Again, the Board acknowledges that the examiner mistakenly noted that the earliest reference to arthritis in the record came in 2006, rather than January 2002.  Nonetheless, whether the examiner believed that the earliest reference to arthritis occurred in 2002 or 2006, it does not appear likely that the examiner's conclusion (namely, that the Veteran's arthritis is not related to service) would be changed.  Under the circumstances, the Board assigns far greater probative weight to the VA examiner's September 2009 opinion than the Veteran's assertions.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for arthritis.  Accordingly, this claim must be denied.  Again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in relation to the Veteran's claim for service connection for arthritis because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	C.  Carpal Tunnel Syndrome

In support of her claim for service connection for carpal tunnel syndrome, the Veteran alleged in her July 2007 NOD that she has experienced tingling in her hands, including the palm side of her thumbs and the "softer side" of her fingers.  She attributed her claimed carpal tunnel syndrome to repetitive motions involving her hands and wrists during active duty service as a cook during the 1970's and 1980's.  She stated that this service generally entailed preparing two meals a day for approximately 2,500 soldiers, and involved repetitive chopping, slicing, and dicing.  The Veteran's assertions are supported somewhat by a February 2010 "buddy" statement from T.M., who recalled that the Veteran did have periodic swelling in her hands during service.

Consistent with the Veteran's statements concerning the nature of her service, the Veteran's service personnel records and DD Form 214 show that the Veteran did primarily perform duties as a food service specialist.  Indeed, performing repetitive chopping, slicing, and dicing actions with her hand would be consistent with the Veteran's in-service duties.  Nonetheless, the service treatment records do not reflect any complaints of pain, numbness, tingling, or other symptoms associated with carpal tunnel syndrome in either of her hands or wrists.  Similarly, the service treatment records do not reference any objective findings or diagnoses pertinent to carpal tunnel syndrome.

A January 2000 VA treatment record reflects that the Veteran was reporting that she was diagnosed with carpal tunnel syndrome in August 1997.  However, although the claims file contains VA treatment records which span from November 1994, these records do not reference any complaints, findings, or diagnoses pertinent to carpal tunnel syndrome in 1997.  Notably, although the January 2000 VA treatment record indicates that nerve conduction studies to confirm the presence of carpal tunnel syndrome was planned, such studies could not be performed at that time for reasons that are unclear from the record.

Other than the foregoing undated treatment record, the earliest reference in the record to carpal tunnel-related symptoms is contained in a January 2005 VA treatment record.  At that time, the Veteran reported having tingling in both of her wrists.  Again, the Veteran alleged having a previous carpal tunnel syndrome diagnosis, this time, reporting that the diagnosis was made sometime during 1994.  She did not, however, provide any information as to where or who gave the purported diagnosis.

In April 2005, the Veteran returned for follow-up of ongoing hand and wrist pain and tingling.  A physical examination performed at that time revealed mildly diminished thumb strength in both hands and mild thenar prominence wasting that was greater in the right hand than in the left.  Sensation to fine touch stimuli was grossly intact over all fingers.  A provisional diagnosis of suspected carpal tunnel syndrome was made, and the Veteran was referred for a nerve conduction study to confirm the suspected diagnosis.

The nerve conduction study was performed the following month, in May 2005.  During the study, the Veteran reported that she was working as a food worker, which primarily entailed pushing food carts and distributing trays of food.  Interestingly, nerve conduction studies revealed grossly normal findings; however, findings from the examination were grossly normal, except for mildly low right motor amplitudes and velocity drop across the elbow segment that was characterized as being "not quite significant."  In short, the nerve conduction study apparently did not show the presence of carpal tunnel syndrome in either hand.

In July 2005, the Veteran sought a private evaluation by Dr. O.O. for ongoing tingling and numbness.  Notably, the Veteran reported at that time that these symptoms had been present only for the past year.  She stated that weakness was particularly present in her hands while pulling or pushing trucks or objects at her aforementioned occupation as a food service worker.  Examination at that time revealed diminished sensation to light touch over the median innervated digits.  Tinel and Phalen tests were positive.  Dr. O.O. provided a suspected diagnosis of carpal tunnel syndrome and referred the Veteran for a nerve conduction study to confirm the diagnosis.

Subsequent VA treatment records show that the Veteran was followed for diagnosed carpal tunnel syndrome.  In September 2006, she complained that her carpal tunnel syndrome was worsening, that her hands were stiff in the mornings, and that she experienced difficulty holding a coffee cup.  At that time, VA medical staff diagnosed carpal tunnel syndrome and stenosing tenosynovitis.  In October 2006, she was given a right carpal tunnel injection for management of her symptoms.  In August 2007 and November 2007 respectively, the Veteran underwent right and left carpal tunnel releases.
 
During a September 2009 VA examination of her hands and fingers, the Veteran reported ongoing swelling, numbness, and tingling in her hands.  She stated that although pain symptoms were improved, pain remained constant over the past three months.  Functionally, she reported difficulty lifting but stated that she thought she had good grip strength.

Upon review of the record, the examiner erroneously noted that initial complaints of tingling were reported during treatment in July 2005, at which time, the Veteran reported that the reported tingling had been present for approximately one year.  Consistent with the facts shown in the record, the examiner noted that there is no indication of any complaints or findings of tingling or numbness in her service treatment records.

During examination, demonstrated motion of the fingers of both hands was normal.  Neurological examination revealed decreased sensation to pain and light touch over the volar surfaces of the thumbs, index fingers, long fingers, and ring fingers of both hands.  The examiner diagnosed carpal tunnel syndrome with onset in 2006; however, opined that the Veteran's carpal tunnel syndrome is not causally related to her active duty service.  As rationale, the examiner noted that the earliest record referencing carpal tunnel syndrome is a record from treatment in July 2005, at which time the Veteran reported tingling that she first noted one year ago.  The examiner noted again that there is no evidence of complaints of numbness or tingling of the hands in the service treatment records.

In a January 2011 addendum opinion, the same VA examiner who performed the September 2009 examination acknowledged that the Veteran had reported during treatment in July 2005 that her carpal tunnel symptoms had begun "about one year ago."  Still, the examiner opined again that the Veteran's carpal tunnel syndrome is not related to her period of active duty service.  As rationale, she noted again that the Veteran did not report numbness or tingling in her hands during service, and during her July 2005 treatment that her symptoms had begun the year before.

In February 2012, the VA examiner was asked once again to review the claims file and to provide comment upon the January 2000 VA treatment record pertinent to treatment for carpal tunnel syndrome, and, to comment upon whether this record changed her negative etiology opinion.  Upon another review of the claims file, the examiner acknowledged that the Veteran reported a prior diagnosis of carpal tunnel syndrome in August 1997 during VA treatment in January 2000.  She also acknowledged that the Veteran alleged during VA treatment in February 2007 that she was diagnosed with carpal tunnel syndrome sometime during 1994.  Further, the examiner provided a recitation of the Veteran's medical history that is consistent with the other facts shown in the record.  Nonetheless, she continued to opine that the Veteran's carpal tunnel syndrome was not related to the Veteran's active duty service; once again on the basis that there is no evidence that the Veteran complained of tingling and numbness during service.

Overall, the evidence does not show that the Veteran's carpal tunnel syndrome was incurred during service, that it was incurred or manifested within a one year period from the end of the Veteran's creditable service, or that it is related in any way to the Veteran's active duty service.  Acknowledging that the Veteran's service as a food service specialist likely entailed repetitive motion and use of her hands, the Board nonetheless notes again that the service treatment records do not reflect any complaints, findings, diagnoses, or even treatment pertinent to carpal tunnel syndrome.  Further, the post-service treatment records do not show complaints or findings related to carpal tunnel syndrome until January 2005, approximately 17 years after the end of her creditable period of service.  Under the same analysis undertaken above with respect to the Veteran's claims concerning congestive heart failure and arthritis, the Board finds that the absence of any evidence pertaining to carpal tunnel syndrome prior to January 2005 weighs heavily against the Veteran's claim.  Kahana, 24 Vet. App. 428.

The Board recognizes the Veteran's contention that she experienced carpal tunnel-related pain during service.  Indeed, as noted above, this contention appears to be supported by the February 2010 "buddy" statement from T.M., who attests that the Veteran experienced swelling of her hands during service.  Nonetheless, under similar analysis to that made above in relation to the Veteran's claimed congestive heart failure, the Board finds that these lay assertions are entitled to little probative weight.  The lay assertions that the Veteran had carpal tunnel-related symptoms during service are contradicted by inconsistent statements made by the Veteran during her VA treatment in May 2005 and private treatment with Dr. O.O. in July 2005, that she began experiencing symptoms during the previous year.  Indeed, even to the extent that the Veteran alleges that she was diagnosed with carpal tunnel syndrome at some earlier point in time, her allegations in that regard are also inconsistent.  In that regard, she alleged during January 2000 VA treatment that she had received a prior diagnosis in August 1997; however, during VA treatment for her carpal tunnel complaints, reported that her prior diagnosis was made sometime during 1994.  Notably, VA treatment records in the claims file, which span from November 1994, make no mention of a prior carpal tunnel diagnosis or carpal tunnel-related complaints until 2005.  These inconsistencies, considered together with the absence of any references to carpal tunnel syndrome or related symptoms in the service treatment records, also weigh heavily against the Veteran's claim while raising grave credibility concerns as to the lay statements made by the veteran and T.M. 

Even assuming that the Board were inclined to find that the lay assertions raised by the Veteran and T.M. are credible,  neither the Veteran nor T.M. are competent to provide a medical diagnosis and an opinion that the diagnosed disorder is related in some way to the Veteran's in-service symptoms.  In that regard, pain or swelling in the hands may be explained by a number of medical diagnoses.  In this case, this medical question is complicated further by the fact that the initial carpal tunnel syndrome diagnosis was rendered approximately 17 years after the Veteran's creditable period of service ended.  Under the circumstances, neither the veteran nor T.M. is competent to render a probative diagnosis or opinion as to the cause or origin of her claimed in-service joint pains.  For these reasons also, the Board is not inclined to afford significant probative weight to the lay assertions made by the Veteran or T.M.  See Woehlaert, 21 Vet. App. at 462.

Again, the VA examiner's September 2009 opinion and subsequent addendum opinions, when read together, provide adequate rationale for the examiner's negative opinion.  This rationale is based upon the Veteran's reported symptoms and medical history, medical history obtained from multiple review by the examiner of the claims file, objective findings from the examination, and an accurate understanding of the Veteran's medical history that is consistent with the facts shown in the record.  Under the circumstances, the Board finds that the VA examiner's September 2009 are persuasive in determining the cause and origin of the Veteran's carpal tunnel syndrome.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for carpal tunnel syndrome.  Accordingly, this claim must be denied.  Again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for congestive heart failure is denied.

Service connection for arthritis is denied.

Service connection for carpal tunnel syndrome is denied.


REMAND

In support of her claim for service connection for an acquired psychiatric disorder, the Veteran has alleged that she has PTSD which resulted from an alleged military sexual assault that occurred during service at Fort Hood, Texas in 1978.  Post-service psychiatric treatment records, which span treatment received by the Veteran from July 2000 through March 2013, reflect varying diagnoses which include PTSD; major depression; and mood disorder, not otherwise specified (NOS).  In addition to the aforementioned in-service sexual assault, the treatment records indicate an apparently complicated history which also includes: being abandoned by her biological father at an early age; being sexually assaulted by her neighbor at age eight; reported mental and physical abuse from her mother; being sexually abused by her stepfather as a teenager; a previous suicide attempt at age 13; her husband's 1979 random shooting death; and the 1985 death of her 25 year old adult son due to an aneurysm.  Regarding her symptoms, the Veteran self-reported a long history of anger control issues, fighting, and issues with authority figures which dated back to her childhood, persisted through her active duty service, and remains to this day.

In September 2009, the Veteran underwent a VA examination of her claimed psychiatric disability.  During that examination, the Veteran was given a multi-axis diagnosis which included Axis I diagnoses of bipolar disorder and alcohol dependence that was in remission.  Initially, the examiner opined that the bipolar disorder was not caused by her active duty service, and as rationale, stated that bipolar disorder is a condition that usually results from a genetic predisposition and was not generally caused by external events or circumstances.  Later in the opinion, however, the examiner opined further that the Veteran's bipolar disorder existed during service and that her bipolar disorder contributed to her difficulty in getting along with others and contributed to the behavior which resulted in her being court-martialed from service.  Taken together, the examiner opinions appear to be suggesting that the Veteran's bipolar disorder, which was genetic in nature, pre-existed the Veteran's active duty service.  To the extent that the examiner provides this opinion, however, she does not opine as to whether the bipolar disorder clearly and unmistakably (i.e., undebatably) existed prior to the Veteran's enlistment into service, and if so, whether the Veteran's bipolar disorder was aggravated by or during her creditable period of active duty service.

In January 2010, the claims file was given back to the September 2009 VA examiner, and the examiner was asked to provide further opinion as to whether the bipolar disorder was causally related to the Veteran's creditable active duty service from May 1978 through June 1984, or her non-creditable period of service from June 1984 through July 1988.  In a March 2010 addendum opinion, the examiner stated that she was unable to be more precise as to the time frame and etiology of the Veteran's bipolar disorder.

Unfortunately, the Board finds that the September 2009 opinion and January 2010 addendum are insufficient and do not permit the Board to make any conclusion as to what relationship (if any) the Veteran's bipolar disorder may have to her creditable period of active duty service.  In that regard, neither the September 2009 or January 2010 opinion provide any insight as to the crucial questions of whether the bipolar disorder clearly and unmistakably (i.e., undebatably) existed prior to the Veteran's enlistment into service, and if so, whether the Veteran's bipolar disorder was aggravated by or during her creditable period of active duty service from May 1978 through June 1984.  Under the circumstances, the Veteran should be afforded a new VA mental health examination, to be performed by a different VA examiner than the one who provided the previous September 2009 and March 2010 opinions.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered mental health treatment for her claimed psychiatric disorder since March 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for an acquired psychiatric disorder, to include PTSD; major depressive disorder; mood disorder, not otherwise specified (NOS); and bipolar disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for her to undergo a new VA mental health examination of her claimed psychiatric disorder.  The Veteran should be advised that it remains her responsibility to report for the scheduled VA examination and to cooperate with the development of her claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided mental health treatment for her claimed psychiatric disorder since March 2013.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the Veteran should be afforded a new VA examination, by an appropriate VA examiner, to determine whether the Veteran's bipolar disorder is related to the Veteran's active duty service from May 1978 through June 1984.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is asked to address the following questions:  

(a)  did the Veteran's bipolar disorder clearly and unmistakably (i.e., undebatably) exist prior to her enlistment into service in May 1978?

(b)  if the Veteran's bipolar disorder clearly and unmistakably existed prior to enlistment, did the Veteran's pre-existing bipolar disorder worsen during her period of service from May 1978 through June 1984?

If so, can it be said that the pre-existing bipolar disorder was not clearly and unmistakably (i.e., undebatably) aggravated by or during the Veteran's active duty service beyond its natural progress?

(c)  if the Veteran's bipolar disorder did not clearly and unmistakably (i.e., undebatably) exist prior to her enlistment into service, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's bipolar disorder began during the Veteran's active duty service from May 1978 through June 1984?

(d)  if the Veteran's bipolar disorder did not begin during her period of service from May 1978 through June 1984, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's bipolar disorder was caused by that period of active duty service?
 
The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, the Veteran's claims submissions, post-service treatment records, prior VA examination reports, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinion and a discussion as to why or why not such symptoms or findings support the examiner's opinion.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation. The examiner's opinions and supporting rationale must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD; major depressive disorder; mood disorder, not otherwise specified (NOS); and bipolar disorder, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


